DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The response filed on 9/27/2022 has been entered. Claims 1-29 remain for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-10, 13-19, and 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burchette et al. (Burchette et al. – 2006/0118621 herein after referred to as “Burchette”) in view of Shapiro (Shapiro – 2005/0039027) and LaBauve et al. (Labauve et al. – 2007/0015536; herein after referred to as “Labauve”).
Regarding claims 1, 13, 14, Burchette discloses discloses a portable telephonic device (Burchette, figures 13-14, par. 0074, PDA-mobile phone) comprising: 
a display (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, 9A-9C, 10, 11); 
The claim differs in calling for:
a magnetic emulator operable to communicate data to a magnetic stripe reader through at least a portion of a housing of said magnetic stripe reader; 
a plurality of antennas; and 
a plurality of processors.  
However, these claimed limitations are not new. 
Reference to Shapiro is cited as an evidence showing a flip-phone like PDA device having magnetic emulator for communicating data to a magnetic stripe card reader (Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers).
Reference to LaBauve is cited as evidence showing the conventionality of a mobile phone having a plurality of antennas and a plurality of processors (Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc.). 
In light of the teachings of Shapiro and Labauve, it would have been obvious before the effective filing date of the claimed invention to incorporate the magnetic emulators, the plurality of antennas and processors in the system as taught by Burchette. The modifications merely provide known phone electronic components in the phone system as taught by Burchette which is well within the skill levels and expectations of an ordinary skilled artisan in the art. 
Regarding claim 2, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the portable telephonic device of claim 1, further comprising a microphone (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, 9A-9C, 10, 11, mobile phone inherently includes a microphone; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 4, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the portable telephonic device of claim 1, further comprising a source of audible signals (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 5, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the portable telephonic device of claim 1, further comprising a user interface (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 6, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the portable telephonic device of claim 1, further comprising a power generating device (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 7, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the portable telephonic device of claim 1, further comprising a source of electrical energy (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 8, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the portable telephonic device of claim 1, further comprising a button (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 9, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the portable telephonic device of claim 1, further comprising an IC Chip (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 10, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the portable telephonic device of claim 1, further comprising a source of light (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 15, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the device of claim 14, wherein the device is a portable standalone device (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 16, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the device of claim 14, wherein the device is a portable telephonic device (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 17, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the device of claim 14, wherein the magnetic stripe reader is a card-swiping reader, and the device is further operable to be inserted into a trough of the magnetic stripe reader (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 18, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the device of claim 14, wherein the device is a card (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 19, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the device of claim 15, wherein the display is operable to display a virtual card (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 23, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the device of claim 14, wherein the circuit is further operable to transmit second data to the magnetic stripe reader, wherein the second data comprises a second track of the magnetic stripe information (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 24, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the device of claim 23, wherein the magnetic emulator is further operable to transmit the second track in parallel with the first track (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 25, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the device of claim 14, further comprising an RFID antenna from the plurality of antennas, wherein the RFID antenna is operable to receive RFID data from a payment terminal, the payment terminal comprising the magnetic stripe reader (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 26, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the device of claim 13, further comprising an RFID antenna from the plurality of antennas, wherein the RFID antenna is operable to receive RFID data from a payment terminal, the payment terminal comprising the magnetic stripe reader (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 27, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the device of claim 13, further comprising circuitry for communicating with a cellular network (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 28, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the the device of claim 27, wherein the circuitry for communicating with the cellular network is operable to retrieve payment information from the cellular network (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  
Regarding claim 29, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. Further, Burchette/Shapiro/LaBauve discloses the device of claim 13, wherein the device is not in physical contact with the magnetic stripe reader (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 - microphone).  

Claims 3 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burchette et al. (Burchette et al. – 2006/0118621 herein after referred to as “Burchette”) in view of Shapiro (Shapiro – 2005/0039027) and LaBauve et al. (Labauve et al. – 2007/0015536; herein after referred to as “Labauve”) and further in view of Siddiqui et al. (Siddiqui et al. – 2007/0013666; herein after “Siddiqui”).
Regarding claim 3, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. The claim differs in calling for the portable telephonic device of claim 1, further comprising a vibrational device.  
However, this claimed limitation is not new. Reference to Siddiqui is cited as evidence showing the conventionality of a smartphone having a vibration device (Siddiqui; par. 0047, 0071 – PDA-phone, vibration motor 1604). 
In light of Siddiqui’s teachings, it would have been obvious before the effective filing date of the claimed invention to incorporate the vibration device in the system as taught by Burchette/Shapiro/LaBauve. The modification merely provides a known phone electronic component in the phone system as taught by Burchette which is well within the skill levels and expectations of an ordinary skilled artisan in the art. 
Regarding claim 11, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve/Siddiqui. Further, Burchette/Shapiro/LaBauve/Siddiqui discloses the
portable telephonic device of claim 1, further comprising: a microphone; a vibrational device; and a source of audible signals (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 – microphone; Siddiqui; par. 0047, 0071 – PDA-phone, vibration motor 1604).  
Regarding claim 12, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve/Siddiqui. Further, Burchette/Shapiro/LaBauve/Siddiqui discloses the
portable telephonic device of claim 1, further comprising: a microphone; a vibrational device; a source of audible signals; and a user interface (Burchette, figures 13-14, par. 0036, 0037, 0074, PDA-mobile phone, which can be integrated formed with a card host device 10 storing various card accounts as shown in figures 1a-1d, user interface, button, 9A-9C, 10, 11, mobile phone inherently includes a microphone, par. 0049 – audible indicator, par. 0039, 0040, 0049, 0051, 0069, 0073 – battery, LED, light source; Shapiro, figures 5-6, par. 0028, magnetic stripe emulators 204, 206 positioned on the far end of the flip cover 202 designed to be used with “swipe” type card readers, magnetic stripe card readers, par. 0005, 0015, 0017, 0022 – microphone 10, microphone/speaker 212, par. 0005, 0015, 0017, 0032 – audible signals, audible indications, audible messages, audible information, user interface, button, figure 1, par. 0015, 0029 – identification device, smart card contact 222, smart chip 36, secure memory 40; Labauve; par. 0039 – phone device may include processors, antennas, transmitters, receivers, etc., par. 0016, 0123 – microphone; Siddiqui; par. 0047, 0071 – PDA-phone, vibration motor 1604).

Claims 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burchette et al. (Burchette et al. – 2006/0118621 herein after referred to as “Burchette”) in view of Shapiro (Shapiro – 2005/0039027) and LaBauve et al. (Labauve et al. – 2007/0015536; herein after referred to as “Labauve”) and further in view of Perry et al. (Perry et al. – 2008/0243624; herein after “Perry”)
Regarding claims 20-22, see the discussions regarding claim 1 in view of Burchette/Shapiro/LaBauve. The claims differ in calling for a flexible ink display, a liquid color display, or a touch-sensitive display.  
However, this claimed limitation is not new. Reference to Perry is cited as evidence for using a touch sensitive display, an e-ink display, or a color LCD display as an alternative for a LCD display. 
In light of the teachings of Perry, it would have been obvious before the effective filing date of the claimed invention to incorporate a touch sensitive display, an e-ink display, or a color LCD display as an alternative for a LCD display in the system as taught by Burchette/Shapiro/LaBauve. The modifications merely replace one type of display with another which is well within the skill levels and expectations of an ordinary skilled artisan in the art. 

Response to Arguments
	The arguments filed on 2/16/2022 has been reviewed but are not considered persuasive. 
	Regarding claim 1, the claim recites: 
	
Claim 1 of the Application
Shapiro’s Teachings (2005/0039027)
a magnetic emulator operable to communicate data to a magnetic stripe reader through at least a portion of a housing of said magnetic stripe reader
[0028] FIG. 5 is a pictorial representation of a preferred external configuration for an embodiment of the present invention. The embodiment consists of an electronics housing 200 rotatably attached to a flip cover 202. The provision of the electronics housing 200 allows the embodiment to contain all of the electronic components 220 necessary to support voice and fingerprint identification software and interfaces. These electronic components 220 preferably include a rechargeable battery, power supply, processor, secure memory, etc. as set forth in more detail above. A power switch 198 and associated indicator light are provided on the housing 200. The flip cover 202 preferably contains an embedded proximity type communication antenna (not shown) and two magnetic stripe emulators 204 and 206. The magnetic stripe emulator 204 positioned on the far end of the flip cover 202 is designed to be used with "swipe" type card readers while the magnetic stripe emulator 206 positioned on the side of the flip cover is designed to be used with "dip" type card readers. The provision of the magnetic stripe emulators 204 and 206 and the internal proximity antenna in the flip cover 202 allows the device to communicate with preexisting proximity or magnetic stripe type card readers that are currently used with a wide range of applications. A LCD display 208 is provided on the electronics housing 200 that allows the embodiment to communicate with a user. The display 208 preferably is capable of displaying text messages as well as color and black-and-white video images. Menu navigation and selection buttons 210 are provided that allow an individual to communicate instructions to the embodiment. Appropriate menus may be provided that allow the user to input text through the buttons 210. In a most preferred embodiment, a microphone/speaker 212 is utilized in conjunction with voice recognition software to allow the device to respond to voice commands from a user and convert spoken messages by the user into text files. This voice recognition software is also utilized to perform a voice identification process to authenticate individuals for various applications as discussed in more detail above. Indicator lights 214 are used to display common outputs such as "transaction completed" or "identity authenticated".




Thus, Shapiro discloses “a magnetic emulator operable to communicate data to a magnetic stripe reader through at least a portion of a housing of said magnetic stripe reader”. The examiner respectfully disagrees with applicant’s arguments. Applicant deems to argue limitations that are not recited in the claim while Shapiro clearly recited “The magnetic stripe emulator 204 positioned on the far end of the flip cover 202 is designed to be used with "swipe" type card readers”.  The swipe type card reads as recited in Shapiro are considered external swipe card reading devices having individual housings for reading magnetic emulator 204. Accordingly, the swipe card readers would read the magnetic emulator data through at the a portion of the readers’ housing. 
Regarding the summaries of the teachings of the Poidomani, Moulette, Pitroda, Burkhardt, and Cox references, the examiner respectfully maintains the grounds of rejected in view of these cited reference since applicant has not argued the grounds of rejection in view of the respective features in the claims. 
Applicant has not argued the patentability of dependent claims, for this reason, their grounds of rejection are respectfully maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887